DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 5 on line 1 it is considered that “the marking station” is referring to “the select one of the plurality of marking stations” in claim 1 on line 5.
Claim Rejections - 35 USC § 112
Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3 on line 3 there is no antecedent basis for “the blank identification code” since claim 3 depends from claim 1 and not from claim 2.  Respectfully suggest making claim 3 depend from claim 2 or change the phrase to “a blank identification code” to obviate this rejection.    In claim 8 the word “type” is unclear in this context as to when the type of marking technology changes (see MPEP 2173.05(b)III. E and Ex Parte Copenhaver, 109 USPQ 118 (Bd. Pat. App.& Inter. 1955).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5,10,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107350629 A, published 17 November 2017 by Wen in view of Knysh et al. in U.S. Patent Application Publication No. 2007/0289956 and Mori teaches in U.S. Patent Application Publication No. 2001/0012055 and .
Claims 6,7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Knysh et al., Mori and Yamazaki et al. as applied to claim 1 above, and further in view of  Ito in Japan Patent No. 2012-061,494 and Official Notice.  Ito teaches using the material and shape of the workpiece to use the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Knysh et al., Mori, Yamazaki et al. ,  Ito and Official Notice as applied to claim 6 above, and further in view of Louvel in GB 2,152,436.  Louvel teaches the equivalence of marking by laser or ink jet marking (see page 1, lines 94-96).  It would have been obvious to adapt Wen in view of Knysh et al., Mori, Yamazaki et al., Ito, Official Notice and Louvel to provide this to allow selection of the marking stations of different types (laser and ink jet).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Knysh et al., Mori, Yamazaki et al.  as applied to claim 1 above, and further in view of Louvel in GB 2,152,436. .  Louvel teaches the equivalence of marking by laser or ink jet marking, that is considered to include a colorant (see page 1, lines 94-96).  It would have been obvious to adapt Wen in view of Knysh .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Knysh et al., Mori, and Yamazaki as applied to claim 1 above, and further in view of  Daily in U.S. Patent Application Publication No. 2014/0332511.  Daily teach laser marking by etching (see paragraph 29).  It would have been obvious to adapt Knysh et al., Mori, Yamazaki and Daily to provide this to mark a workpiece by etching.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Knysh et al., Mori, and Yamazaki et al. as applied to claim 1 above, and further in view of Ratcliffe in U.S. Patent Application Publication No. 2007/0144652.  Ratcliffe teach laser marking by cutting an inlayed panel (and therefore engraving).  It would have been obvious to adapt Wen in view of Knysh et al., Mori, Yamazaki et al. and Ratcliffe to provide this to make an engraved product.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Knysh et al., Mori, Yamazaki et al. ,   as applied to claim 6 above, and further in view of Song et al. in U.S. Patent Application Publication No. 2017/0368840.  Song et al. teach using pixel resolution control from a control (see paragraph 54 and 58) to control imaging in laser marking.  It would have been obvious to adapt Knysh et al., Mori, Yamazaki et al. and Song et al. to provide this to control the laser marking.
Allowable Subject Matter
Claims 2,4,11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dundorf in U.S. Patent No. 5,197,013 discloses marking by laser carving. Imamura et al. in U.S. Patent Application Publication No. 2018/0174007 discloses an engraved code on an article.  Sutter in U.S. Patent Application Publication No. 2007/0238046. Sutter discloses that the response of materials for marking by laser beams is closely correlated to the laser wavelength (see paragraph 2) and the speed required for marking and coding applications makes using tuneable lasers impractical (see paragraph 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761